DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-14 are pending. Claims 1, 7 and 11 are currently amended. The amendments to the claims have overcome the claim objections and accordingly those are withdrawn. 
With regard to claim 1, Applicants argument on pp. 8 ln 8 cannot be found persuasive, as applicant does not address the housing as previously indicated in the beginning of claim 1, where the claim requires the upper part of the housing, encompass the blending valve, the blending valve itself is an integrally formed unit in the top part of the housing, and the channel is formed in the blending unit, under a broad reasonable interpretation of the claim language (as required under MPEP 2111, and where it is noted that limitations from the written description cannot be imported into the claim without either special definition or means plus function nonce style language MPEP 2173.05(q)), applicants argument cannot be found persuasive, especially considering that the phrase "integrally formed in the top portion of the housing" can be equally applied to either the blending valve or the channel, where the language clearly indicates that the channel is in the blending valve, and the housing is arguably under the broad language as one of ordinary skill in the art would consider, separate in some sense from the blending valve.
With regard to claims 7 and 11, the amendments are found persuasive and have overcome the cited and/or applied art, and accordingly those rejections are withdrawn. Instead, the amendments have required further search and/or consideration and application of new art to meet the limitations. 
Lastly, the non-statutory double patenting rejection is maintained for the reasons previously indicated. 
Considering applicant has not fully addressed such amendments, the remarks are considered moot, and accordingly this action must be made final. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Brane (US 5157979) or, in the alternative, under 35 U.S.C. 103 as obvious over Brane in view of Averbeck (US 2015/0192210).

Claims 7, 8, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scanlan (US 6644349), (where it is noted that Scanlan incorporates by reference Bernardi (US 6176258) in its entirety); 
Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan as applied to claim7, 8 and 11, 13 above, and further in view of Gruett (US 9758387.) 

Brane discloses in claim 1: A control valve assembly (14 figure 1) for a fluid treatment system comprising (as seen in figure 1): a housing (28 and 26 figure 2) having a top portion (the top of 28) and a bottom portion (at 26 of 28) secured to the top portion, the housing including an inlet (from 22 to 204 figure 7 to 78 figure 5) and an outlet (from 80 figure 5 to 206 to 24 figure 7); at least two chambers (at 250, 252, 254 figure 8) secured in the housing, a first chamber (250) configured to receive fluid from the inlet and a second chamber (252/254) configured to provide fluid to the outlet; a piston (158) comprising a shaft (152) with a plurality of sealing rings (at 156), the piston extending through the housing and through the first chamber and the second chamber and being configured to move (via cam motor control) in a direction along its longitudinal axis (i.e. reciprocate there along) to control a flow of fluid in the control valve assembly; and, a blending valve (in bypass assembly 76, the valve being 230) comprising a channel (at 1002) integrally formed in the top portion of the housing (i.e. 76 is formed a complete unit that is fully formed inside the upper portion of the housing 28, as taken under a broad reasonable interpretation of the claim language (BRI)) and configured to allow a portion of the fluid in the first chamber to flow into and mix with the fluid in the second chamber (where it is noted that the bypass valve of Brane has an adjustable piston valve 230 where the land or piston ring is placeable intermediate to divide the inlet, where a portion of the inlet flow into the mixing chamber, and a portion of the inlet fluid can flow to the outlet via bypass,…or not, all for the purpose of for example, metering the fluid flow into the mixing chamber and providing a regulation of the mixing of the fluid). 
In the alternative, if it could be persuasively argued at some future unforeseen date that Brane does not explicitly disclose the following, Averbeck teaches: the housing being integral or part of the body of the valve assembly including the channel (various channels in the top portion of Averbeck 38 figure 1) in the top portion of the housing, nor; only allowing a portion of the fluid in the first chamber to flow into and mix with fluid in the second chamber; and considering that Brane teaches all the elements of the housing and valve assembly body assembled together to provide a functioning device; 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide for the assembly of Brane as taught in Averbeck, an integral upper housing Howard v. Detroit Stove Works, 150 U.S. 164 (1893); 
And it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to operate the bypass valve of Brane, to control the fluid as arguably taught by Brane’s bypass valve adjustable piston valve, to operate the valve via the dial 224 of Brane, to position the land or piston ring intermediate so as to divide the inlet of Brane, where a portion of the fluid at the inlet may flow into the mixing chamber, and a portion of the fluid at the inlet may flow to the outlet via bypass,…or not, all for the purpose of for example, metering the fluid flow into the mixing chamber and providing a regulation of the mixing of the fluid, and where it is noted that the inclusion of the material or article worked upon by a structure (in this case the fluid) being claimed does not impart patentability to the claims. MPEP 2115

Brane discloses (or in the alternative as modified for the reasons discussed above) in claim 2: The control valve assembly of claim 1, wherein the blending valve further comprises a shaft (at the central shaft of 230 figure 10) extending through the channel. 

Brane discloses (or in the alternative as modified for the reasons discussed above) in claim 3: The control valve assembly of claim 2 wherein the shaft has a longitudinal axis and the shaft is displaceable in a direction along the longitudinal axis (as shown therein). 

Brane discloses (or in the alternative as modified for the reasons discussed above) in claim 4: The control valve assembly of claim 3 wherein the shaft includes a threaded portion (at 1004 figure 7), and wherein the blending valve further comprises a knurled wheel (at 224) having an inner surface (that receives 228) configured complimentarily to [provide rotational motion to…] the threaded portion of the shaft (i.e. when the knurled wheel rotates, the shaft portion of 228 rotates there with and rotates the threaded portion at 01004, providing reciprocal action to 230). If it could be persuasively argued at some future unforeseen date that Brane does not disclose, Shishido teaches: a knurled wheel (18, 118 figure 1 and 3) that imparts direct 

Brane discloses (or in the alternative as modified for the reasons discussed above) in claim 5: The control valve assembly of claim 1 further comprising: a brine valve  assembly (72 figure 10) comprising an eductor (at 110/112) disposed in an eductor cavity (at 106) integrally formed in the housing (as modified for the reasons discussed above, the cavity formed as an integral unit with the rest of the valve body.)  

Brane discloses (or in the alternative as modified for the reasons discussed above) in claim 6: The control valve assembly of claim 5 wherein the brine valve assembly further comprises a brine piston (134) configured to be moved by a drive cam (190). 

Scanlan discloses in claim 7: (see at least annotated figure 4 below)

    PNG
    media_image1.png
    952
    711
    media_image1.png
    Greyscale

A control valve assembly (10 figure 1-7) for a fluid treatment system (figure 1) comprising: a housing (at 24/31 figure 2) having a top portion (at 31) and a bottom portion (at 24) secured to the top portion and forming a cavity (the volume formed there between) having a first end (top side) and a second end (bottom side side) 

Scanlan discloses in claim 8: The control valve assembly of claim 7 wherein the brine cam comprises a wall (cylindrical wall at 84) extending (axially) outwardly away from a first surface (ring of the main piston drive cam 2002 of 94/96/100) of a main piston drive cam (cam arrangement at 2002 including94/100 and yoke 104 to lead pin 66 figure 2, per Col 5 ln 33- Col 6 ln 14) including a disk (94/96) disposed on an axel (central axis of 84/96/100 or that of 109) that is driven by a motor (106). 

Scanlan discloses in claim 9. The control valve assembly of claim 8 wherein a second surface of the disk (inside surface of 96), opposite the first surface (surface of 94), includes a second wall having at least one gap (the between 96 and 94 or the annular gaps between the gear teeth), and further comprising: [electrical programmable control board 118 as indicated in Col 6 ln 34 where US 6176258 (Bernardi) is incorporated fully by reference, and provides for the control system as discussed via Col 5 ln 23-56, the cams are engaged via switches112/114 for activation/deactivation and…] configured to generate an electrical signal based upon a Scanlan/Bernardi does not disclose, although Gruett teaches: an electro-optical sensor 772 Col 11 ln 50-55 that senses reflective light instead of a gap for the purpose of determining the rotatable position of the motor for timing purposes. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of the cam sensing mechanism of Scanlan/Bernardi, an electro-optical sensor as taught in Gruett that senses reflective light instead of a surface switch travel for the purpose of determining the rotatable position of the motor or cam of Scanlan/Gruett as taught in Gruett for timing purposes. 

Scanlan discloses in claim 10: The control valve assembly of claim 8 wherein said axle  extends orthogonally away from the longitudinal axis of the piston extending through the housing (as shown.) 

Scanlan discloses in claim 11: A control valve assembly (10 figure 1-7) for a fluid treatment system (figure 1) comprising: a housing (at 24/31 figure 2) having a top portion (at 31) and a bottom portion (at 24) secured to the top portion and forming a cavity (the volume formed there between) having a first end (top side) and a second end (bottom side) and defining an axis (central longitudinal axis of 58/60 figure 4) extending between the first end and the second end, the housing including an inlet (from 114  figure 3) and an outlet (118); at least two chambers (at 56/58  the chambers being modular in that they are the same cylindrical shaped diameter) in the housing, a first chamber (56) in fluid communication with the inlet and a second chamber (at 58) in fluid communication with the outlet (where the fluid flow from inlet to outlet via the chambers); a piston (116) extending piston through the at least two chambers in the housing and configured to be displaced along a longitudinal axis 

Scanlan discloses in claim 12: the control valve assembly of claim 11, wherein the second cam comprises a wall (cylindrical wall at 84) extending (axially) outwardly away from a first surface (ring of the main piston drive cam of 94 and gear 96) of said main piston drive cam including a disk  (94/96) disposed on an axel (central axel of 84 or that of 109) that is driven by a motor (106, where 84/94/100 is driven by the motor via the transmission and yoke 104.)   

Scanlan discloses in claim 13: The control valve assembly of claim 11 wherein a second surface of the disk (inner surface of 96), opposite the first surface (94), includes a second wall (inner circular wall and outer circular portions that define the gear teeth of 96) having at least one gap (the gaps between the surface 94 and inner surface of 96, or the circumferential annular gaps of the teeth, there being no requirement as to the location or positioning other than that claimed, of the gap, thus taken under a broad reasonable interpretation thereof), 

Scanlan discloses in claim 14: the control valve assembly of claim 13 and further comprising: [electrical programmable control board 118 as indicated in Col 6 ln 34 where US 6176258 (Bernardi) is incorporated fully by reference, and provides for the control system as discussed via Col 5 ln 23-56, the cams are engaged via switches112/114 for activation/deactivation and…] configured to generate an electrical signal based upon a presence of the second wall (i.e. cam surface), a presence of a gap (the switch not engaging), or both. Scanlan/Bernardi does not disclose, although Gruett teaches: an electro-optical sensor 772 Col 11 ln 50-55 that senses reflective light instead of a gap for the purpose of determining the rotatable position of the motor for timing purposes. 
Scanlan/Bernardi, an electro-optical sensor as taught in Gruett that senses reflective light instead of a surface switch travel for the purpose of determining the rotatable position of the motor or cam of Scanlan/Bernardi as taught in Gruett for timing purposes. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753